Citation Nr: 0826468	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-28 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss.

2.  Entitlement to an initial compensable rating for hearing 
loss of the left ear.  


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The veteran served on active duty from April 1972 to April 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision from the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in part denied reopening of a claim for 
service connection for right ear hearing loss.  This matter 
also comes before the Board from a July 2005 rating decision 
which granted service-connection for left ear hearing loss 
and assigned an initial noncompensable rating.  

In a December 2007 decision, the Board reopened the claim for 
service connection for right ear hearing loss and remanded 
the matter for further development and also disposed of other 
issues not presently on appeal.  The Board also remanded the 
issue of entitlement to an initial compensable rating for 
left ear hearing loss to the RO to allow the opportunity for 
perfection of the appeal with the issuance of a statement of 
the case for this issue, as the veteran had not been issued a 
statement of the case addressing this issue at the time the 
December 2007 Board decision was issued.  

Thereafter while the matter was pending, the veteran 
perfected his appeal for entitlement to an initial 
compensable rating for left ear hearing loss, by submitting a 
substantive appeal on March 18, 2008 following issuance of a 
statement of the case earlier the same month.  The veteran 
having perfected this appeal, this issue is before the Board.  

The case is now returned to the Board for further 
consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.



REMAND

While previous communications from the veteran indicated that 
he was not interested in attending a hearing before a 
Veterans Law Judge (VLJ), including substantive appeals forms 
submitted in March 2005 and March 2008, his most recent 
communication submitted now expresses his desire to attend a 
videoconference hearing before a VLJ.  In April 2008, the 
veteran submitted another VA Form 9 document to the Board, 
where he now checked off that he wanted to attend a hearing 
at a local office before a member of the Board, and added a 
written statement expressing that he wished to appear before 
a VLJ at a videoconference hearing. 

Since such hearings are scheduled by the RO (See 38 C.F.R. § 
20.704(a) (2007)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process concerns.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a videoconference hearing before a 
Veterans Law Judge, with appropriate 
notification to the veteran and his 
representative.  A copy of the notice to 
the veteran of the scheduling of the 
hearing should be placed in the record.

2.  After the hearing is conducted, or if 
the veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.  

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.   The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




